11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Dan Dipprey, Curtis Priddy, Ken Hill,     * From the 29th District Court
Ken Hill Investment Group, Inc.,            of Palo Pinto County,
Walt Leutwyler, Bryan Harveston,            Trial Court No. C47833
William C. Wageneck, Stanley Jerry
Brasher, Cheryl D. Brasher, Ray Lunger,
Steven Ware, Chris O. Knox, C. Wayne
Parks, Daniel J. Dziuba, Samuel K.
Howard, Ruth M. Howard, Byrom J.
Smith, III, Malibu L.P., Steve Janicek,
Jeffrey Coolidge, Ginger Coolidge, Tony
W. Docken, Terry Test, William E.
Walker, II, Steven D. Helling, Douglas M.
Boston, Thomas Scheidel, Carol Scheidel,
Terry Zenoble, Sarah Zenoble,
James R. Peek, Trimerica Corp.,
and The Cliffs Property Owners’
Association, Inc.

Vs. No. 11-19-00250-CV                      * October 21, 2021

Double Diamond, Inc., Double Diamond        * Opinion by Bailey, C.J.
Utilities Co., Double Diamond                 (Panel consists of: Bailey, C.J.,
Management Corp., Double Diamond-             Trotter, J., and Williams, J.)
Delaware, Inc., Cliffs Club Corp., Cliffs
Dining Corp., Cliffs Hotel Corp., Cliffs
Golf, Inc., Cliffs Marina, Inc., R. Mike
Ward, and Randy Gracy,

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the judgment of the trial court to the effect that the development period
is not ripe for adjudication. We render judgment that The Cliffs are no longer in
the development period, and we remand all issues concerning the effect of Section
209.0041 of the Texas Property Code on the governance of The Cliffs Property
Owners’ Association, Inc. to the trial court for further proceedings. We also
reverse the trial court’s award of no attorney’s fees to Dan Dipprey, Curtis Priddy,
Ken Hill, and Ken Hill Investment Group, Inc. for their claims under the Texas
Citizens Participation Act and remand the issue of Dan Dipprey’s, Curtis Priddy’s,
Ken Hill’s, and Ken Hill Investment Group, Inc.’s reasonable attorney’s fees with
respect to the TCPA to the trial court for further proceedings. In all other respects,
the judgment of the trial court is affirmed. The costs incurred by reason of this
appeal are taxed 80% against Appellants and 20% against Appellees.




                                            2